Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/28/2020 and 03/09/2021 are being considered by the examiner.
Drawings
The drawing submitted on 12/20/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10-11, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ivanov et al.( US 2020/0202856 A1 , herein used the provisional filling date of 62/782639).

Regarding Claims 1 and 11, Ivanov et al. teach:  A system comprising: one or more processors; one or more machine-readable media including instructions stored therein which, when executed by the one or more processors, cause the system to ([0020] The various illustrative logical blocks, modules, circuits and instructions described in connection with the embodiments disclosed herein may be executed by one or more processors. The term "processor," as used herein, may refer to any general-purpose processor, conventional processor, controller, microcontroller, and/or state machine capable of executing scripts or instructions of one or more software programs stored in memory.): determine a first spoken utterance captured as a first audio signal by a first device around a first time includes a first trigger phrase for engaging with a virtual assistant; receive, from the first device, a first attention signal captured by the first device around the first time; determine, based on the first attention signal, that the first device was the most likely intended recipient device of the first trigger phrase (voice enable device 110) ([0027] In some aspects, the voice-enabled device 110 may determine the attentiveness of the user 101 based, at least in part, on a position of the user's body, head, and/or eyes. For example, the voice-enabled device 110 may determine that the user is likely paying attention (and thus intending to speak to the voice-enabled device 110) if the user is facing, looking at, or attending to the voice-enabled device 110. [0028] In some embodiments, the voice-enabled device 110 may selectively transmit the voice query 103 to the network resource 120 based, at least in part, on the attentiveness of the user. In some aspects, the voice-enabled device 110 may begin recording the voice input 102 upon determining that the user 101 is paying attention to the device 110. For example, the voice-enabled device 110 may activate its microphone only when the user 101 is paying attention to the device 110.  Note: examiner interpreted recording voice input upon determining attention to the device is inherently includes “a first audio signal by a first device around a first time includes a first trigger phrase for engaging with a virtual assistant”.); and render a response to the first spoken utterance via the first device in response to the determination that the first device was the most likely intended recipient device ([0025] The voice search module 114 may generate a response to the voice input 102 based, at least in part, on the results 104 received from the voice-enabled device 110. In some aspects, the voice search module 114 may process or render the results 104 in a manner that can be output or otherwise presented to the user 101 via the user interface 116.).

Regarding Claims 3 and 13, Ivanov et al. teach: The system of claim 1, wherein the first attention signal includes eye tracking data for a first user, and the eye tracking data indicates the first user was gazing at the first device around the first time ([0027] In some aspects, the voice-enabled device 110 may determine the attentiveness of the user 101 based, at least in part, on a position of the user's body, head, and/or eyes. For example, the voice-enabled device 110 may determine that the user is likely paying attention (and thus intending to speak to the voice-enabled device 110) if the user is facing, looking at, or attending to the voice-enabled device 110.).

Regarding Claims 4 and 14, Ivanov et al. teach:  The system of claim 1, wherein the first attention signal includes head orientation data for a first user, and the head orientation data indicates the first user was facing toward the first device around the first time ([0027] In some aspects, the voice-enabled device 110 may determine the attentiveness of the user 101 based, at least in part, on a position of the user's body, head, and/or eyes. For example, the voice-enabled device 110 may determine that the user is likely paying attention (and thus intending to speak to the voice-enabled device 110) if the user is facing, looking at, or attending to the voice-enabled device 110.).

Regarding Claims 5 and 15, Ivanov et al. teach:  The system of claim 1, wherein the first attention signal includes lip movement or lip-reading data for a first user, and the lip movement or lip-reading data indicates the first user articulated the spoken utterance at the first time (See rejection of claim 1 and [0071] The lip movement detector 614 is configured to detect an amount of lip movement by a user based on the one or more images 601 acquired via the camera sensor. The amount of lip movement may be determined, for example, using neural network models and/or machine learning techniques that can detect and analyze the lips of each user in the images 601. In some embodiments the lip movement detector 614 may determine a set of lip-movement vectors (L.sub.i) that describes the amount of lip movement of each user that satisfies an attention-based trigger condition in the i.sup.th frame or image 601: .sub.i=[L.sub.i,1, L.sub.i,2, . . . , L.sub.i,K] where K represents the number of attention-based triggers (e.g., for different users) detected in the given frame or image 601 and L.sub.i,j is the lip-movement vector associated with each trigger.).

Regarding Claims 10 and 20, Ivanov et al. teach: The system of claim 1, wherein the first attention signal is obtained from an optical proximity device (camera) included in the first device ([0041] The camera 312 may be an example embodiment of the camera 210 of FIG. 2. More specifically, the camera 312 may be configured to capture images (e.g., still-frame images and/or video) of a scene 301 in front of the voice-enabled device 310. For example, the camera 312 may comprise one or more optical sensors (e.g., photodiodes, CMOS image sensor arrays, CCD arrays, and/or any other sensors capable of detecting wavelengths of light in the visible spectrum, the infrared spectrum, and/or the ultraviolet spectrum).  [0053] In some aspects, the voice-enabled device may determine a relative location of the user 430 (e.g., relative to the voice-enabled device) based, at least in part, on a position of the user's head within the image 400.).
Allowable Subject Matter
Claims 2, 6-9, and 12, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Kannan et al. (US 2020/0409469 A1) teach: (Abstract) A method can perform a process with a method including capturing an image, determining an environment that a user is operating a computing device, detecting a hand gesture based on an object in the image, determining, using a machine learned model, an intent of a user based on the hand gesture and the environment, and executing a task based at least on the determined intent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656